Citation Nr: 1545641	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1965 to February 1967.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied entitlement to service connection for bilateral hearing loss and tinnitus. 

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A bilateral hearing loss disability was not shown during the Veteran's active service or to a compensable degree within the first post-service year; and the weight of the probative evidence is against a finding that a current bilateral hearing loss disability is related to active service. 

2.  Tinnitus was not shown during the Veteran's military service or for many years thereafter; and the weight of the probative evidence is against a finding that a current disability of tinnitus is related to active service. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in active service, and it may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015). 

2.  Tinnitus was not incurred in service.  38 U.S.C. §§ 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The notice requirements were accomplished in a December 2011 letter that was provided before the March 2013 initial adjudication of the claim.  The letter notified the Veteran of the information and evidence needed to substantiate his service connection claims.  The letter also provided notice of the type of evidence necessary to establish a disability rating or effective date for the disability under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Accordingly, VA satisfied its duty to notify in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

The record reflects that the VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to the matter on appeal.  The Veteran underwent a VA examination in March 2013 for his claimed bilateral hearing loss and tinnitus.  The examination report reflects that the VA examiner reviewed the Veteran's pertinent medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with a review of the evidence of record.  As such, the Board finds the March 2013 VA examination is sufficient upon which to base a decision with regard to the Veteran's claims. See 38 C.F.R. § 4.2 (2015); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran has not identified any outstanding, available evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Based on this record, the Board concludes that VA's duties to notify and assist are satisfied.

II. Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2015).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d at 1376-77; see also Buchanan v. Nicholson, 451 F.3d at 1337; Davidson v. Shinseki, 581 F.3d at 1313. 

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain diseases, to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty. 38 U.S.C.A. § 1112 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2014).  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000). 

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. at 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id at 159.

The Veteran contends that he has current bilateral hearing loss and tinnitus as a result of his in service noise exposure, which included acoustic trauma from large and small weapons as well as the steady equipment noises from generators and the constant humming noise from the communications equipment. 

The Veteran's service treatment records are negative for treatment or complaints of hearing loss. 

A May 1964 medical examination at induction reflected no abnormalities in the Veteran's ears or ear drums.  The Veteran claimed on his report of medical history, in May 1964, that he experienced ear, nose or throat trouble.  However, the Veteran did not specifically explain what ear, nose, or throat trouble the he was experiencing at that time and the medical examiner indicated that his ears were normal on examination.  The Veteran underwent another physical examination at the time of his entry into service in February 1965.  The Veteran indicated on a report of medical history at that time that his ears were normal.  Moreover, the examiner noted no abnormalities in the Veteran's ears or ear drums.  

The February 1965 audiogram revealed puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
5 (15)
15 (20)
LEFT
5 (20)
15 (25)
0 (10)
5 (15)
10 (15)

Note:  In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization  (ISO) units; the military followed suit in November 1967. Since the current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is  based on ISO units, military audiograms from before November 1967 must be converted from ASA to ISO units to determine whether there is a hearing loss for VA purposes. The ASA units are converted to ISO by adding 15 decibels to the finding at 500 Hz, 10 decibels to the findings at 1000 Hz, 2000 Hz, and 3000 Hz, and 5 decibels to the finding at 4000 Hz.  Assuming the February 1965 audiogram used the ASA instead of ISO standard, the results of the Veteran's examination have been adjusted to ISO units as shown in the parenthesis above: 

According to the court in Hensley, supra, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. at 157.  The audiogram results from February 1965, therefore, appear to indicate that the Veteran experienced some level of hearing loss when he entered service. However, these findings do not meet the statutory definition of a hearing loss disability for the purposes of applying the laws administered by VA. 38 C.F.R. § 3.385.  

Two different doctors examined the Veteran pursuant to his induction and entry into service, one in May 1964 and the other in February 1965.  Both noted normal ears generally and ear drums specifically.  Neither noted any ear defects or hearing loss at the time of entry into service.  Because no hearing loss was indicated by the examiner at the time of entry into service; and because a hearing loss for VA purposes was not shown, or claimed, even after the translation from ASA units to ISO units, the board concludes that the Veteran was in sound condition at the time of entry into service.  See 38 U.S.C.A. § 1111 (West 2015).  Moreover, the Veteran's May 1964 report of ear trouble was not subsequently alleged at the time of the February 1965 examination, which is closer in time to the Veteran's actual entry into service.  Thus, the totality of the evidence reveals that any potential ear problem in 1964 was resolved prior to service. 

During service there were no complaints of hearing loss or tinnitus.  An examination conducted in January 1967 prior to the Veteran's discharge did not reflect reports of hearing loss or tinnitus.  Instead, the Veteran stated that he was in good health.  The Veteran denied any ear, nose, or throat trouble, running ears, or hearing loss, and none was shown.  Audiometric testing was not conducted at the time of discharge, but a whispered voice test did not reveal any hearing loss.  The Board acknowledges that a whispered voice test is not ideal for assessing hearing loss, but no audiogram is available from the Veteran's separation from active service and the Veteran did not report difficulty hearing or ringing in his ears.

Likewise, there is no record of complaints of hearing loss within one year of the Veteran's separation from active service. The first evidence noting complaints or findings of hearing loss or tinnitus comes from the Veteran's claim in November 2011. 

The Veteran submitted private audiometric testing from November 2011 that indicates hearing loss.  This report also reflects statements by the Veteran about his hearing loss.  The Veteran told this examiner that his hearing loss and or tinnitus only began 20 years prior, well after his separation from active service.  The Veteran also reported to the examiner that he felt his hearing loss was due to occupational noise exposure.  This testing showed a current hearing loss for VA disability purposes, but the examiner did not provide a nexus to service.  

The results of the audiometric testing revealed puretone thresholds in decibels as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
30
65
LEFT
20
10
15
30
40

The Veteran underwent an audiological VA examination in March 2013.  The puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
40
65
LEFT
40
20
20
50
50

The Veteran's Speech Discrimination Score (Maryland CNC word list) was 100% for his right ear and 96% for his left ear.  This examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hz and in the range of 6000 Hz or higher, as well as conductive hearing loss in the Veteran's left ear.  This examiner reviewed the Veteran's medical file and concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in active service.  This examiner also interviewed the Veteran and obtained his work history.  The Veteran worked as a farmer for a couple of years, in the tire business for a couple of years, and a woodworking shop for a year and a half.  From that point until retirement 30 years later, the Veteran worked for a wire manufacturing company.  Given the time that had elapsed since the Veteran's discharge in 1967 and the long history of occupational noise exposure, the examiner opined that the Veteran's current bilateral hearing loss and tinnitus were less likely as not caused by or the result of noise exposure while in the military.  Regarding the Veteran's tinnitus, the examiner opined that, based on the available evidence, the current tinnitus is less likely as not caused by or the result of military noise exposure.  The rationale for this opinion is that tinnitus is most often related to hearing loss, and the hearing loss is deemed unrelated to service.  The examiner also pointed to the lack of evidence of the claimant's hearing loss or tinnitus before November 2011.  

When considering the pertinent evidence of record in light of the above noted legal authority, the Board finds that service connection for bilateral hearing loss and tinnitus are not warranted. 

The record shows that the Veteran has a current bilateral hearing loss and tinnitus disability for VA compensation purposes.  The examination from March 2013 supports this conclusion.  Accordingly, as there are current hearing loss and tinnitus disabilities, the first element of the service connection is satisfied. 

However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000). 

The Veteran asserts that noise exposure during service caused his current hearing loss and tinnitus.  The Veteran's MOS in service was radio operator, thus, the RO has conceded in-service exposure.  Moreover, the Veteran is competent to give evidence about what he experienced, and hearing loss and tinnitus are subject to lay observation. Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau, 492 F.3d at 1372; Buchanan, 451 F.3d at 1337.  However, the Veteran has not specifically claimed continuity of symptoms since service.  Further, his statements presented to VA as to the onset of his bilateral hearing loss and tinnitus are inconsistent with other evidence.  The record in this case does not show complaints of hearing loss or tinnitus until 2011, over 40 years after discharge from service. Even then, the 2011 private examination indicates the earliest reports of hearing loss or tinnitus, per the Veteran, come from 20 years earlier.  This date is well after the Veteran's active service discharge and more contemporaneous in time with occupational noise exposure during his career as a wire manufacturer.

Additionally, the Board notes that there are no clinical findings or diagnoses of bilateral hearing loss during service or for many years thereafter.  The first post-service evidence of hearing loss comes from records submitted by the Veteran in November of 2011.  This evidence comes decades after the Veteran's separation from active duty.  

Furthermore, to the extent that the Veteran may be attempting to assert a continuity of symptomatology since service, the Board does not find such an assertion credible in light of previous inconsistent statements regarding the onset and cause of his hearing loss and tinnitus.  For instance, the Veteran reported to a private examiner in November 2011 that he thought his hearing loss was due to occupational noise exposure.  Then, by contrast, the Veteran alleged to VA that his hearing loss stemmed from active service noise exposure.  The record indicates that the claimant worked in manufacturing for 30 years, a job which would support the Veteran's statements to the private examiner that his hearing loss came from his occupational noise exposure.  Further, the Veteran told the November 2011 examiner that tinnitus symptoms manifested 15 to 20 years prior, which would suggest a date between 1991 and 1996.  This range of dates is between 24 and 29 years after his separation from service.  This statement to the examiner and the corresponding date ranges are consistent with the Veteran's statement to the same examiner that his occupation caused his hearing loss.  These findings are not consistent with his assertions that his hearing loss and tinnitus are related to in service noise exposure.  

As noted, the first documented evidence of complaints comes approximately 40 years after discharge.  This evidence, plus the lack of any complaints or diagnosis of hearing loss or tinnitus during service and the essentially normal findings at service separation weigh against a finding that the Veteran's current hearing disability and tinnitus were originally manifested during service and have continued since service.  In this regard, emphasis is placed on the decades long gap between discharge from active duty service (February 1967) and initial complaints of hearing loss in November 2011, over 40 years after service separation.  This length of time, alone, cannot be the sole basis for a denial of these claims, but when it is considered along with the other evidence in the file, his occupational history of noise exposure, and the opinion of a medical professional, the preponderance of the evidence weighs against the claims.  

Further, there is no competent evidence or opinion other than the Veteran's contentions, suggesting that there exists a medical nexus between current bilateral hearing loss and tinnitus and the Veteran's conceded in-service noise exposure.  The only medical opinion of record weighs against the claim, as the March 2013 VA examiner determined it was less likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of military noise exposure and he provided an adequate rationale for that opinion.  In this regard, the examiner pointed out that the Veteran's 30-year occupation as a wire manufacturer resulted in noise exposure that was more commensurate with the timing of the hearing loss.  This, combined with the lack of complaints or findings of a hearing loss disability or tinnitus contemporaneous in time to service, weighs heavily against the claim. 

The Board finds that the weight of the competent and probative evidence of record, while showing the currently diagnosed disabilities of hearing loss and tinnitus, does not demonstrate the onset of hearing loss or tinnitus in service, nor does it show a hearing loss disability to a compensable degree during the first post-service year.  Additionally, given that the most probative opinion is against finding a relationship between the claimed disabilities and service, the Board finds that preponderance of the evidence weighs against a finding of service connection.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for a bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


